PER CURIAM.
AND NOW, this 8th day of January, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Is the Commonwealth Court's decision in conflict with the U.S. Supreme Court's rulings in Pickering [v. Bd. of Educ. of Twp. High Sch. Dist., 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968)] and its progeny, which allow a government employer to terminate an employee on the basis of their speech, even when it touches upon a matter of public concern, so long as the employer can demonstrate that an adverse effect could be reasonably foreseen?
(2) Did the Commonwealth Court err as a matter of law by failing to give sufficient weight to the public importance, or lack thereof, of Carr's Facebook comments, as required by Pickering and its progeny?
(3) Did the Commonwealth Court err as a matter of law by failing to give sufficient weight to the public importance, or lack thereof, of Carr's Facebook comments, as required by the Pennsylvania Supreme Court in Sacks?